Citation Nr: 1526562	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis/cough.

2.  Entitlement to service connection for left calf pain.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2013, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  Notice of a hearing scheduled for August 2014, was sent to an incorrect address.  In May 2015, the Veteran was contacted and informed VA in writing that she no longer wanted a hearing.  As such, her hearing request is withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic bronchitis/cough and left calf pain.

The Veteran was afforded a VA examination in March 2011.  Following a discussion of the Veteran's history with respect to her claimed bronchitis/cough, a physical examination, and clinical studies to include X-ray and pulmonary function tests, the examiner provided a diagnosis of gastroesophageal reflux disease (GERD); no pathology found related to claim of bronchitis/cough.  

Following a discussion of the Veteran's reported history of chronic left leg tightness and intermittent bilateral knee pain after running and a physical examination with X-ray, the examiner provided a diagnosis of mild, non-disabling bilateral knee patellofemoral syndrome (PFS) most likely related to running; no pathology found today in relation to the claim of left calf pain.  The examiner further indicated that the problem associated with the diagnosis was knee strain, bilateral; left calf pain.

The RO granted service connection for GERD, claimed as cough; and left PFS in a September 2011 rating decision.  

The Board notes that the examination findings appear to be internally inconsistent as the examiner indicated that there was no pathology to support the reported symptoms of chronic cough and left calf pain but also provided respective diagnoses of GERD and left PFS.

In addition, information in the file indicates that the Veteran had service in the Gulf from February 2006 to August 2006.  The RO has not yet considered entitlement to service connection under the theory of an undiagnosed illness, and it is unclear as to whether the Veteran's reported symptoms represent undiagnosed illnesses or, are merely manifestations of her currently service-connected GERD and left PFS disabilities.  Therefore, an addendum opinion is necessary.

Finally, remand is necessary because in July 2013, the Veteran submitted VA Form 21-4142's for Dr. Dicicco and Dr. Shuman, of Pulmonary and Critical Care Specialists of Nova for treatment received between January 2011 and May 2011.  There is no indication that the RO made attempts to obtain these private medical records and they appear to be relevant to the claim for a chronic bronchitis/cough.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers who have treated her for the claimed disabilities, and after obtaining any necessary/updated authorization, associate such records, to specifically include those from Dr. Dicicco and Dr. Shuman, of Pulmonary Critical Care Specialists of Northern Virginia, with the claims file.  Also, update the file with VA medical records dated since July 2013.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After associating any outstanding records with the claims folder, return the claim file to the examiner that provided the March 2011 opinion for an addendum.  If that examiner is unavailable, the claim file must be provided to a new examiner with appropriate expertise.  The entire claim file, to include all electronic files, must be reviewed by the new examiner.  All necessary tests should be performed and the results reported.

a) The examiner should identify any and all current bronchitis/chronic cough and left calf pain disorders found to be present (excluding GERD and left knee PFS, which are already service-connected).  

In so doing, the examiner is to indicate whether the claimed conditions of bronchitis/chronic cough and left calf pain constitute symptoms of the currently diagnosed GERD and left knee PFS or, whether they represent separate and distinct conditions which are attributable to known clinical diagnoses.  If not, this must be expressly stated in the examination report.

b) For each known clinical diagnosis that is separate and distinct from GERD and left knee PFS, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to, or had onset during the Veteran's active service.

c) For each known clinical diagnosis that is separate and distinct from GERD and left knee PFS, the examiner is to provide an opinion as to whether it is at least as likely as not that either disability is either caused by or aggravated by the service-connected GERD or left knee PFS.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of each disability prior to aggravation by the service-connected GERD and left knee PFS.

d) In the alternative, if the bronchitis/chronic cough and left calf pain symptoms cannot be attributed to known clinical diagnoses, the examiner is to state whether it is at least as likely that the Veteran has undiagnosed illnesses or a medically unexplained chronic multisymptom illness manifested by symptoms such as chronic cough and/or left calf pain. 

All opinions must be supported by a complete rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided. 

3.  Upon completion of the above requested development, readjudicate the appeal.  If either of the benefits sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




